DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1, 4, 5, 8, 9-17, 19, 20, 22, 23, 27 and 44 are pending and presented for examination. Claims 1, 4, 5, 8, 9, 10, 12-17, 19, 20, 22, 23, and 27 were amended, claims 2, 3, 6, 7, 11, 18, 21, 24-26 and 28-43 were cancelled and claim 44 newly added via the preliminary amendment dated 22 July 2019 which is acknowledged and entered.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This amendment is made to correct a typographical amendment.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Two independent claims are allowed.
As to claim 1 and those dependent thereon, none of the cited prior art either alone or in combination discloses or reasonably suggests a method of preparing functionalized graphene by cavitating a liquid medium comprising a diaromatic component and a functionalizing component to synthesize functionalized graphene from the diaromatic and functionalizing components wherein the functionalizing component comprises amine, hydroxyl, peroxide or carboxylic acid groups. While “Understanding the impact of cavitation on hydrocarbons in the middle distillate range” to Price et al., (cited and provided by applicants) there is nothing to suggest that functionalizing occurs during the cavitation of the diaromatic compound. Furthermore, while Price mentions a carbonaceous residue is formed, it does not teach or suggest graphene formation and nor would production of such necessarily be inherent due to the unpredictable nature of the chemical arts. “Sonication‐assisted fabrication and post‐synthetic modifications of graphene‐like materials” to Crayotto et al., discloses various sonochemical and sonication based approaches to produce graphene and other carbon allotropes but does not disclose usage of diaromatic nor functionalization from a diaromatic and functionalizing material to produce functionalized graphene. “Rationally Designed Surfactants for Few-Layered Graphene Exfoliation: Ionic Groups Attached to Electron-Deficient π-Conjugated Unit through Alkyl Spacers” to Zhang et al., discloses graphene production via ultrasonic assisted exfoliation of graphite in naphthalene diimide, however the graphene is not formed from the naphthalene. EP3056468 to Sohn et al. (cited and provided by applicants) in a similar way discloses exfoliation of graphite in a polyaromatic medium, again the graphene is not obtained from the diaromatic compound directly. “Ultrasound-induced cracking and pyrolysis of some aromatic and napthenic hydrocarbons” to Cataldo et al. (cited 
As to claim 44, none of the cited prior art either alone or in combination discloses or reasonably suggests a method of preparing functionalized graphene by cavitating a liquid medium comprising a diaromatic component and a functionalizing component to synthesize functionalized graphene from the diaromatic and functionalizing components wherein the functionalizing component is added at 0.01-10 v/v % by volume and the functionalizing component comprises compounds capable of taking part in a nucleophilic or electrophilic substitution or condensation or addition reactions wherein the diaromatic component comprises methylnaphthalene or ethylnaphthalene with naphthalene optionally present. Price, Crayotto, Zhang, Sohn, nor Cataldo disclose or suggest such subject matter as discussed supra. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796